Citation Nr: 0708733	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael C. Prem, Counsel


INTRODUCTION

The veteran reportedly served on active duty from April 1978 
to April 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs.  The 
veteran testified at a Board hearing in July 2004.  This case 
was previously remanded in December 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he currently suffers from hepatitis C 
due to a blood transfusion during a surgical procedure 
conducted in June 1992 at a VA medical facility. 

The prior Board remand directed that the claims file be 
reviewed and opinions be obtained as to whether the veteran 
suffers from hepatitis C disability and, if so, whether it is 
related to VA medical treatment.  In response, a VA examiner 
briefly cited to elevated SGOT studies in 1992 and offered a 
negative opinion as to a relationship to the veteran's 
surgery.  However, the examiner did not clearly address the 
threshold question of whether or not the veteran currently 
suffers from hepatitis C disability.  

Further review of the claims file shows that a hepatitis 
serologic profile was obtained by VA on April 27, 2002.  
However, the results of this study are apparently not in the 
claims file.  Such medical evidence may be significant to 
allow for medical determinations to be made with regard to 
the complex question of whether the veteran currently suffers 
from hepatitis C disability related to VA medical treatment.  
Therefore, an attempt must be made to obtain such evidence. 

In sum, although the Board regrets further delay in appellate 
review, additional development is necessary with regard to 
the complex medical questions raised in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain the results of the hepatitis 
serologic profile apparently accomplished 
on April 27, 2002.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
examination by an appropriate examiner.  
The claims file must be made available to 
the examiner for review.  All medically 
indicates special tests and studies should 
be accomplished to ascertain if the 
veteran currently has hepatitis C 
disability (as opposed to anti-HCV 
seropositivity).  If the examiner 
determines that a current diagnosis of 
hepatitis C is warranted, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the disability is due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of VA in furnishing hospital 
care, medical or surgical treatment; or 
due to an event not reasonably 
foreseeable.  

3.  After completion of the above, the RO 
should review the claims file and 
determine if the benefit sought is 
warranted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




